Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on July 12, 2021. Claims 1-24 as per claims filed on August 9, 2019  are currently pending. 
The Examiner for this Application has changed.  Please direct all future correspondence to Examiner Maria Leavitt, AU 1633.  Additional contact information can be found at the end of this paper.
In response to the restriction requirement of October 12, 2021n, Applicants’ election with traverse of Group III, claims 7-9, drawn to a knock-in mouse is akwnoleged. 
The traversal is on the ground(s) that the subject matter between all pending claims is interrelated and would not be burdensome.  This is not found persuasive because the instant application is a 371 Application, and the discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in M.P.E.P. §1850 and is dictated by PCT Rules 13.1 and 13.2. See M.P.E.P. §801. Burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
Applicant timely responded to the election requirement in the Paper filed December 7, 2021 . Claims 1-6 and 10-24  have been  withdrawn from further consideration by Applicants pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. 

Therefore, claims 7-9 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on August 9, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/017376, filed February 8, 2018 , which claims priority under 35 U.S.C. 119(e) of prior-filed provisional applications 62/457,423, filing date February 10, 2017.
Filing of a certified English  copy of provisional applications 62/457,423,  filed August 9, 2019 is acknowledged. Thus, the earliest possible priority for the instant application is February 10, 2017.
Claim Objection
Claims 7-9 are objected to because of the following informalities: abbreviations such as Fgfr3, G380R, should be spelled out at the first encounter in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is directed to a mouse whose genome comprises at least one chromosome comprising at least one heterologous genomic nucleic acid  encoding a human wild-type FGFR3, wherein the heterologous nucleic acid replaces the endogenous sequence of the Fgfr3 genes and is operably linked to the Fgfr3 promoter.  The claims fail to recite any phenotype of the mouse, which is not distinguishable from the corresponding wild-type mouse.  Absent any phenotype of the mouse, the claimed rodent lacks either a specific and substantial asserted utility or a well-established utility.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 7-9 are directed to specific amino acid mutations, (G380R), whose relative position with respect to the amino acid encoding the fibroblast growth factor receptor 3 remain undefined, in the absence of an identified  SEQ ID NO. Thus, the metes and bounds of the claimed amino acid position remains undefined.


                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yayon et al., (US Patent 6,265,632) in view of Capecchi et al (US Patent 6,689,610) and Capecchi et al., (2005; Nature Reviews; pp. 507-512). 
Regarding claim 7, Yayon et al., discloses a knock-in mouse comprising a nucleic acid construct comprising a DNA segment comprising the mutated human FGFR3 gene under the transcriptional control of the endogenous mouse FGFR3 promoter [“transgenic mice expressing the mutated human FGFR3 gene under the transcriptional control of the endogenic FGFR3 promoter was generated’], wherein the nucleic acid sequence encodes a mutant c form of human FGFR3 wherein the Glycine residue at position 380 is substituted with Arginine, and wherein said transgenic mouse exhibits the characteristics of human achondroplasia that include, 
Yayon et al., does not teach replacing a coding region of an endogenous Fgfr3 gene.
However, before the effective filing date of the claimed invention, replacement of endogenous genes via homologous recombination in mice, was routine and well known in the art as evidenced by the art of Capecchi et al. Capecchi et al.,  discloses the structure of recombinant vectors for homologous recombination between DNA sequences residing in the chromosome and newly introduced, cloned DNA sequences (gene targeting) that allows the transfer of any modification of the cloned gene into the genome of a cell (see Figure 1). Furthermore, Capecchi et al., (2005) discloses the advantages of creating designed genomic modifications by gene targeting to introduce mutations into mice, e.g, “First, the investigator chooses which genetic locus to mutate. Second, the technique takes full advantage of all the resources provided by the known sequences of the mouse and human genomes and, third, the investigator has complete control of how to modulate the chosen genetic locus” (page 507; col. 1). 
I would have been obvious for one of ordinary skill in the art to modify the homozygous for FGFR3 null alleles expressing a genetically modified FGFR3 transgene of Yayon et al, according to the teachings of Capecchi and Capecchi et al., (2005) to  arrive at the instantly claimed mice with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in mouse where the endogenous mouse encoding gene fgfr3 is replaced by the human homolog having the 
Regarding claims 8 and 9, Yayon et al., discloses that heterologous mice and homozygous offsprings for the human Gly 380 to Arg FGFR3 cDNA were generated (col. 14; lines 61-62; col. 18, lines 15-20; lines 53-55, claim 2 ). In relation to the recitation of “wherein the transgenic mouse has an externally dominant short stature, rounded head, short snout, and humpback, and skeletal abnormalities including rhizomelic dwarfism, rounded skull, and curvature of the cervical and upper thoracic vertebrae.” in claim 8, it is noted that the claim is directed to an inherent result based on the same structure of the claimed mice and the mice made obvious by the combined teachings of  Yayon, Capecchi et al., (US Patent 6,689,610) and Capecchi et al., (2005; Nature Reviews). Therefore, in the instant case the “wherein” clause of the mouse model provides no patentable weight, as the characteristics are a direct result of the structure of the mouse model of claim 8.  
***
Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al (2004; PNAS, pages 609-614; of record IDS filed on 8/9/2019) and Monsonego-Organ et al., (2000, Molecular and Cellular biology; p.516-522),  in view of Liu et al., (2003; Genome Res 13, 476–484).
in vitro studies, FGFR3 has been established as a major negative regulator of linear bone growth, acting to inhibit growth plate chondrocyte proliferation and terminal differentiation (4–11).”). Moreover, Cho et al., teaches the typical achondroplasia mutation, G380R (page 609; col. 1, last paragraph).  In addition, Cho discloses that FGFR3 signaling may have on the promoter of the FGFR3 (page 611, left column, lines 23-24). Cho et al., refers to the teachings of Monsonego-Organ et al., who discloses the phenotype of transgenic mice which were engineered to express G380R mutant hFGFR3 under mouse FGFR3 transcriptional control and which show a phenotype remarkably similar to that of afflicted humans (Monsonego-Organ et al., page 520; col. 2). 
Yayon et al., does not teach replacing a coding region of an endogenous Fgfr3 gene.
However, before the effective filing date of the claimed invention, replacement of endogenous genes via homologous recombination in mice to generate mouse knockout (cko) mutations, was routine and well known in the art as evidenced by the art of Liu et al., The author discloses the generation of knock-in mutations by homologous recombination and transgene constructs as a fast, efficient and reliable way to generate  knockout (cko)-targeting vectors in less than 2 wk (abstract). 
I would have been obvious for one of ordinary skill in the art to modify the transgenic mouse comprising human FGFR3 (G380R) mutation  of Cho and Monsonego-Organ according to the teachings of Liu to arrive at the instantly claimed mice with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in transgenic mouse where the endogenous mouse encoding gene fgfr3 is 
In relation to the recitation of “wherein the transgenic mouse has an externally dominant short stature, rounded head, short snout, and humpback, and skeletal abnormalities including rhizomelic dwarfism, rounded skull, and curvature of the cervical and upper thoracic vertebrae.” in claim 8, it is noted that the claim is directed to an inherent result based on the same structure of the claimed mice and the mice made obvious by the combined teachings of  Cho, Monsonego-Organ and Liu . Therefore, in the instant case the “wherein” clause of the mouse model provides no patentable weight, as the characteristics are a direct result of the structure of the mouse model of claim 8.  
Conclusion
Claims 7-9 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633